           Case 5:17-cv-00072-BLF Document 700 Filed 08/18/20 Page 1 of 8




 1   Juanita R. Brooks (CA SBN 75934) brooks@fr.com
     Roger A. Denning (CA SBN 228998) denning@fr.com
 2   Frank J. Albert (CA SBN 247741) albert@fr.com
     Megan A. Chacon (CA SBN 304912) chacon@fr.com
 3
     K. Nicole Williams (CA SBN 291900) nwilliams@fr.com
 4   Oliver J. Richards (CA SBN 310972) ojr@fr.com
     Jared A. Smith (CA SBN 306576) jasmith@fr.com
 5   FISH & RICHARDSON P.C.
     12860 El Camino Real, Suite 400
 6   San Diego, CA 92130
     Telephone: (858) 678-5070 / Fax: (858) 678-5099
 7

 8   Aamir Kazi (Approved Pro Hac Vice) kazi@fr.com
     Alana C. Mannige (CA SBN 313341) mannige@fr.com
 9   FISH & RICHARDSON P.C.
     1180 Peachtree Street NE, 21st Floor
10   Atlanta, GA 30309
11   Telephone: (404) 892-5005 / Fax: (404) 892-5002

12   Attorneys for Plaintiff
     FINJAN, INC.
13
                                   UNITED STATES DISTRICT COURT
14
                    NORTHERN DISTRICT OF CALIFORNIA, SAN JOSE DIVISION
15
     FINJAN, INC., a Delaware Corporation,        Case No. 5:17-cv-00072-BLF
16

17                    Plaintiff,                  PLAINTIFF FINJAN, INC.’S
                                                  OPPOSITION TO DEFENDANT CISCO
18          v.                                    SYSTEMS, INC.’S MOTION IN LIMINE
                                                  NO. 4 RE EVIDENCE AND ARGUMENTS
19   CISCO SYSTEMS, INC., a California            PERTAINING TO CERTAIN ’633
     Corporation,                                 PATENT INFRINGEMENT THEORIES
20

21                    Defendant.                  REDACTED VERSION OF DOCUMENT
                                                  SOUGHT TO BE SEALED
22

23                                                Hon. Beth Labson Freeman
                                                  Ctrm: 3, 5th Floor
24

25

26

27

28

                                                            Case No. 5:17-cv-00072-BLF
                    FINJAN’S OPPOSITION TO CISCO’S MOTION IN LIMINE NO. 4
Case 5:17-cv-00072-BLF Document 700 Filed 08/18/20 Page 2 of 8
Case 5:17-cv-00072-BLF Document 700 Filed 08/18/20 Page 3 of 8
Case 5:17-cv-00072-BLF Document 700 Filed 08/18/20 Page 4 of 8
Case 5:17-cv-00072-BLF Document 700 Filed 08/18/20 Page 5 of 8
            Case 5:17-cv-00072-BLF Document 700 Filed 08/18/20 Page 6 of 8




 1   Medvidovic’s report, Finjan’s literal and DOE theories are not coextensive. Cisco’s argument

 2   appears premised upon this statement: “Finjan represented to the Court that no theories existed in

 3   its expert report asserting infringement based on the transmission of something to the sandbox.”

 4   Mot. at 4. This statement is false. In its summary judgment opposition, Finjan clarified only that

 5   its literal infringement theory did not accuse RESTful APIs as MPC. See Dkt. No. 400-4 at 13

 6   (“Cisco argues that APIs cannot be executable code and thus, cannot be MPCs. While Finjan

 7   disagrees with Cisco’s arguments regarding APIs, it is irrelevant because Finjan has not identified

 8   RESTful APIs as MPC.”). Finjan said nothing about its DOE infringement theories. As to literal

 9   infringement, Finjan’s statement was limited to RESTful APIs as MPC—not all transmission-

10   based theories. Finjan did not otherwise limit its DOE infringement allegations to the same seven

11   components accused as literally infringing. Id. at 4. Presumably, Cisco is referring to Finjan’s

12   summary judgment opposition, but that opposition only purported to identify the seven potential

13   components that literally satisfied the MPC limitation. Dkt. No. 400-4 at 14-19. The Court

14   should disregard the rest of Cisco’s argument that relies on these faulty premises.

15          Third, Cisco cannot attack the sufficiency of Finjan’s DOE theories through a motion in

16   limine. To be clear, Cisco admits that (1) Finjan’s operative contentions include a DOE theory

17   related to the MPC element for each of the accused products, and (2) Finjan’s expert applies that

18   same theory in his report. See Mot. at 5. While Cisco goes on to criticize the sufficiency of both

19   disclosures, any disagreement over the sufficiency of Finjan’s DOE disclosures is not the proper

20   subject of this motion. “A motion in limine is [] not the proper vehicle for a party to ask the Court

21   to weigh the sufficiency of the evidence in support of a particular claim or defense.” Digital Reg

22   of Texas, LLC v. Adobe Sys., Inc., No. C 12-1971-CW, 2014 WL 4090550, at *6 (N.D. Cal. Aug.

23   19, 2014); see also Pavo Sols. LLC v. Kingston Tech. Co., Inc., No. 8:14-cv-01352-JLS-KES,

24   2020 WL 1049911, at *1 (C.D. Cal. Feb. 18, 2020) (opining that motions in limine do not have the

25   same “crucial procedural safeguards” as motions for summary judgement).

26   III.   CONCLUSION
27          For the reasons stated, Finjan respectfully requests that the Court deny Cisco’s Motion in

28   Limine No. 4.


                                               5              Case No. 5:17-cv-00072-BLF
                     FINJAN’S OPPOSITION TO CISCO’S MOTION IN LIMINE NO. 4
          Case 5:17-cv-00072-BLF Document 700 Filed 08/18/20 Page 7 of 8




 1
     Dated: August 18, 2020                  Respectfully Submitted,
 2
                                          By: /s/ Aamir Kazi
 3
                                          Juanita R. Brooks (CA SBN 75934) brooks@fr.com
 4                                        Roger A. Denning (CA SBN 228998)
                                          denning@fr.com
 5                                        Frank J. Albert (CA SBN 247741) albert@fr.com
                                          Megan A. Chacon (CA SBN 304912)
 6                                        chacon@fr.com
 7                                        K. Nicole Williams (CA SBN 291900)
                                          nwilliams@fr.com
 8                                        Oliver J. Richards (CA SBN 310972) ojr@fr.com
                                          Jared A. Smith (CA SBN 306576) jasmith@fr.com
 9                                        FISH & RICHARDSON P.C.
                                          12390 El Camino Real, Suite 100
10                                        San Diego, CA 92130
11                                        Phone: (858) 678-5070 / Fax: (858) 678-5099

12                                        Aamir Kazi (Approved Pro Hac Vice) kazi@fr.com
                                          Alana C. Mannige (CA SBN 313341)
13                                        mannige@fr.com
                                          FISH & RICHARDSON P.C.
14                                        1180 Peachtree Street NE, 21st Floor
15                                        Atlanta, GA 30309
                                          Phone: (404) 892-5005 / Fax: (404) 892-5002
16
                                          Attorneys for Plaintiff FINJAN, INC.
17

18

19

20

21

22

23

24

25

26

27

28


                                            6              Case No. 5:17-cv-00072-BLF
                  FINJAN’S OPPOSITION TO CISCO’S MOTION IN LIMINE NO. 4
           Case 5:17-cv-00072-BLF Document 700 Filed 08/18/20 Page 8 of 8




 1                                    CERTIFICATE OF SERVICE
 2          The undersigned hereby certifies that a true and correct copy of the above and foregoing

 3   document has been served on August 18, 2020 to all counsel of record who are deemed to have

 4   consented to electronic service via the Court’s CM/ECF system. Any other counsel of record will

 5   be served by electronic mail and regular mail.

 6

 7                                                      /s/Aamir Kazi
                                                        Aamir Kazi
 8                                                      kazi@fr.com
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                             7              Case No. 5:17-cv-00072-BLF
                   FINJAN’S OPPOSITION TO CISCO’S MOTION IN LIMINE NO. 4
